o f f ic e o f c h ief c o u n sel department of the treasury internal_revenue_service washington d c date number info release date uil conex-139131-02 cc tege eoeg et2 dear senator i apologize for the delay in responding to your inquiry dated date on behalf of requests your assistance in determining your constituent whether the nurse registry business model is acceptable to the federal government owns and operates a home health agency hha his letter states hhas and licensed nurse registries nrs provide nursing and home health aide care in homes and the main distinguishing feature between the models is nrs are allowed to treat their workers as independent contractors thus required to pay employment_taxes on their field staff and the workers of the nr models are not eligible for certain benefits that these and other taxes provide has asked you to request the irs to rule on whether the nrs are properly treating their workers as not employees points out nrs are not employment_tax obligations comprised of federal_insurance_contributions_act fica_taxes federal_unemployment_tax_act futa taxes and income_tax_withholding are generally taxed on wages paid to the employee by his or her employer an individual is an employee for federal employment_tax purposes if he or she has the status of an employee under the usual common_law rules applicable in determining the employer- employee relationship guides for determining the status of an employer-employee relationship are found in the employment_tax regulations sec_31_3121_d_-1 i -1 and c -1 these sections generally provide that the relationship of employer and employee exists when the person for whom the services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if the employer has the right to do so conex-139131-02 based on the information you provided i cannot comment on whether the nrs operate in a manner that allows them to treat their workers as independent contractors instead of employees for federal employment_tax purposes we can make a determination only after we examine the particular facts of each business we can determine the status of a worker if the worker or the business to whom the worker provides services submits a form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding a form ss-8 determination is requested only to resolve federal tax matters the taxpayer requesting a determination must file an income_tax return for the years under consideration before we can issue a determination if form ss-8 is submitted for a tax_year for which the statute_of_limitations on the tax_return has expired we will not issue a determination_letter the statute_of_limitations expires three years from the due_date of the tax_return or the date filed whichever is later we do not issue a determination_letter for proposed transactions or on hypothetical situations we may however issue an information_letter when appropriate form ss-8 is available at www irs gov i appreciate the significance of the issue you have brought to our attention and regret that the very factual nature of the analysis does not permit us to provide a more specific answer i hope the information i have provided is helpful if we can be of further assistance please contact me at or at sincerely lynne camillo chief employment_tax branch division counsel associate chief_counsel tax exempt and government entities
